Napton, Judge,
delivered the opinion of the court.
This indictment was found at the September term, 1856, of the circuit court of Greene county, and charged that defendant on, &c., at, &c., “ did then and there unlawfully sell a quantity of spirituous liquors, to-wit, one quantity of whis-ky, and did then and there unlawfully permit the same to be drank at a place under his control, without then and there having a dram-shop keeper’s license, inn-lceeper’s lieense, or any other legal authority to sell said spirituous liquors,” &e. This indictment was quashed.
We will affirm the judgment for the same reason given in the case of the State v. Runyan, saying nothing of other exceptions which have been urged.
The other judges concur.